             Case 2:18-mc-00066-RSM Document 8 Filed 07/07/20 Page 1 of 3



                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
8                                    AT SEATTLE
9    IN RE: STEPHEN K. EUGSTER,
10                Respondent.                            Case No. 2:18-mc-00066-RSM
11                                                       ORDER AFFIRMING
                                                         DECLINATION OF RECUSAL
12
13
           This matter comes before the Court on Chief Judge Ricardo S. Martinez’s referral
14
     under Local Civil Rule 3(f). Respondent Stephen K. Eugster moved to disqualify Judge
15
     Martinez from this action. Dkt. # 5. Judge Martinez declined to recuse himself and
16
     referred the motion to the undersigned. Dkt. # 7.
17
           The applicable recusal statute provides as follows:
18         (a) Any justice, judge, or magistrate judge of the United States shall
19         disqualify himself in any proceeding in which his impartiality might
           reasonably be questioned.
20
           (b) He shall also disqualify himself in the following circumstances:
21
                 (1) Where he has a personal bias or prejudice concerning a party, or
22         personal knowledge of disputed evidentiary facts concerning the
23         proceeding;

24                (2) Where in private practice he served as lawyer in the matter in
           controversy, or a lawyer with whom he previously practiced law served
25         during such association as a lawyer concerning the matter, or the judge or
           such lawyer has been a material witness concerning it;
26
                  (3) Where he has served in governmental employment and in such
27
           capacity participated as counsel, adviser or material witness concerning the
28   ORDER – 1
              Case 2:18-mc-00066-RSM Document 8 Filed 07/07/20 Page 2 of 3



            proceeding or expressed an opinion concerning the merits of the particular
1
            case in controversy . . . .
2
3    28 U.S.C. § 455. Further, 28 U.S.C. § 144 provides that when “the judge before whom
4    the matter is pending has a personal bias or prejudice either against him or in favor of any
5    adverse party,” a party may file an affidavit stating, “the facts and reasons for the belief
6    that bias or prejudice exists,” and the case will be assigned to another judge. “Under both
7    statutes, recusal is appropriate where a reasonable person with knowledge of all the facts
8    would conclude that the judge’s impartiality might reasonably be questioned.” Yagman
9    v. Republic Ins., 987 F.2d 622, 626 (9th Cir. 1993) (internal quotations and citations
10   omitted). “[A] judge’s prior adverse ruling is not sufficient cause for recusal.” United
11   States v. Studley, 783 F.2d 934, 939 (9th Cir. 1986).
12          Mr. Eugster’s motion to disqualify is based on an order that Judge Martinez
13   entered in Caruso v. Washington State Bar Ass’n, No. 2:17-cv-00003-RSM, 2019 WL
14   5549608, at *1 (W.D. Wash. Oct. 28, 2019). In that case, Judge Martinez entered a pre-
15   filing order enjoining Mr. Eugster from filing certain challenges in federal and state court
16   without the Court’s consent. Id. (Dkt. # 86). After Judge Martinez entered the pre-filing
17   order, Mr. Eugster sought leave to file a proposed Rule 60 motion. Id. (Dkt. # 87). Judge
18   Martinez, in a single order, granted leave and then denied the proposed motion (“Order”).
19   Id. (Dkt. # 88) (holding that the Rule 60 motion was “not strictly subject to the bar
20   order”). In that Order, he held that the motion was “procedurally deficient and untimely”
21   and a veiled attempt to “relitigate th[e] case.” Id.
22          In this matter, Mr. Eugster argues that the Order was (1) “extrajudicial proof” of
23   bias and (2) the “rare circumstance” when a judicial statement may disqualify a judge.
24   Dkt. # 5 at 5-7. Neither of these arguments are supported by facts.
25          First, despite Mr. Eugster’s characterization, the Order was not “extrajudicial.” It
26   was plainly an adverse ruling made while Judge Martinez presided over a case. United
27   States v. Holland, 519 F.3d 909, 913 (9th Cir. 2008) (explaining that the “extrajudicial
28   ORDER – 2
               Case 2:18-mc-00066-RSM Document 8 Filed 07/07/20 Page 3 of 3




1    source” factor requires “something other than rulings, opinions formed or statements
2    made by the judge during the course of” a case). Thus, Mr. Eugster has failed to show an
3    extrajudicial source justifying recusal.
4            Second, in a single sentence, Mr. Eugster concludes that, even if the Order were
5    not extrajudicial, the events here amount to “that ‘rare circumstance’ where judicial
6    statements can be used to establish a judge is disqualified.” Dkt. # 5 at 7. He offers no
7    argument in support. He merely refers to a petition in which he compiled Judge
8    Martinez’s various adverse rulings against him. Id.; Dkt. # 5-1 at 16-23. This is
9    insufficient to show the “rarest of circumstances” that occasionally arise when events in a
10   courtroom so “embroil [a judge] in controversy” that the judge was unable to balance
11   “vindicating the interests of the court and the interests of the accused.” Holland, 519
12   F.3d at 914 n.4 (alteration in original) (quoting Taylor v. Hayes, 418 U.S. 488, 501
13   (1974)). The Court finds that Judge Martinez was not embroiled in such controversy
14   here.
15           Therefore, the Court AFFIRMS Judge Martinez’s order declining to recuse
16   himself (Dkt. # 7) and DENIES Mr. Eugster’s motion (Dkt. # 5).
17
             DATED this 7th day of July, 2020.
18
19
20
                                                      A
                                                      The Honorable Richard A. Jones
21
                                                      United States District Judge
22
23
24
25
26
27
28   ORDER – 3
